UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22240 Partners Group Private Equity (Institutional), LLC (Exact name of registrant as specified in charter) 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Address of principal executive offices) (Zip code) Brooks Lindberg, CCO 1114 Avenue of the Americas, 37th Floor New York, NY 10036 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 908-2600 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. SCHEDULE OF INVESTMENTS. The Schedule(s) of Investments is attached herewith. Partners Group Private Equity (Institutional), LLC (a Delaware Limited Liability Company) Schedule of Investments - June 30, 2013 (Unaudited) Partners Group Private Equity (Institutional), LLC (1) Investment in Partners Group Private Equity (Master Fund), LLC, at value - 100.05% (Cost $39,738,152) $ Liabilities in excess of other assets - (0.05)% ) Members' Equity - 100% $ Invests the majority of its assets in Partners Group Private Equity (Master Fund), LLC The Schedule of Investments of Partners Group Private Equity (Master Fund), LLC is included below. Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Schedule of Investments - June 30, 2013 (Unaudited) INVESTMENT OBJECTIVE AS A PERCENTAGE OF TOTAL MEMBERS' EQUITY Percentages as a percentage of total investments are as follows: Private Equity Investments (88.95%) a Direct Investments * (49.89%) Direct Equity (16.78%) Investment Type Geographic Region b Fair Value ** ACP Viking Co-Investment, LLC c Member interest North America $ Apollo Overseas Co - Investors (MHE), L.P. c Common equity North America ATX Networks Holdings, LLC c Member interest North America Aurora Products Group, LLC Member interest North America CCM Pharma Debtco, Ltd. c Common equity Western Europe CD&R Univar Co-Investor, L.P. c Limited partnership interest North America Centauro Co-Investment Fund, L.P. c Limited partnership interest South America Collins Food Holding Pty, Ltd. Common equity Asia - Pacific CT Holdings (International), Ltd. Common equity Asia - Pacific DLJSAP BookCO, LLC c Member interest South America EQT Marvin Co-Investment, L.P. c Limited partnership interest Western Europe Eurodrip Co-Investment Fund I, L.P. c Limited partnership interest Western Europe Fermo, Ltd. c Common equity Asia - Pacific Fermo, Ltd. c Preferred equity Asia - Pacific Gemini Global Holdings Investors, LLC c Member interest North America Globetrotter Investment & Co S.C.A. c Common equity Western Europe Globetrotter Investment & Co S.C.A. c Preferred equity Western Europe HGI Global Holdings, Inc. Common equity North America 1 Hogan S.ar.l c Common equity Western Europe Hogan S.ar.l c Preferred equity Western Europe Kahuna Holdco Pty, Ltd. Common equity Asia - Pacific KKBS Group Holdings, LLC c Member interest North America KKBS Holdings, LLC c Member interest North America KKR Matterhorn Co-Invest, L.P. c Limited partnership interest Western Europe KLFS Holdings, L.P. c Limited partnership interest North America Learning Care Group (US), Inc. c Warrants North America Mauritius (Luxembourg) Investments S.ar.l. c Common equity Western Europe MPH Acquisition Holdings, LLC c Member interest North America NDES Holdings, LLC c Member interest North America Peer I S.A. c Common equity Western Europe Peer I S.A. Preferred equity Western Europe Sabre Industries, Inc. c Common equity North America S-Evergreen Holding Corp. c Common equity North America Silver Lake Sumeru Marlin Co-Invest Fund, L.P. c Limited partnership interest North America Snack Parent Corp.c Preferred equity North America Spring Topco, Ltd. c Common equity North America Strategic Partners, Inc. c Common equity North America Surgery Center Holdings, LLC Warrants North America Swissport II Co-Invest FCPR c Common equity Western Europe Valhalla Co-Invest, L.P. c Limited partnership interest Western Europe Velocity Technologies Solutions, Inc. c Common equity North America Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Schedule of Investments – June 30, 2013 (Unaudited)(Continued) Private Equity Investments (continued) Direct Investments (continued) Direct Debt (33.11%) Interest Maturity Investment Type Geographic Region b Fair Value ** Aenova Group Euribor + 5.50% 10/14/2019 Senior Western Europe $ American Importing Co., Inc. and Ann's House of Nuts Libor (1.25% floor) + 5.75% or 4.50% (3.25% Prime Rate floor) 5/23/2018 Senior North America ATX Networks Corp. 12.00% + 2.00% PIK 5/12/2016 Mezzanine North America Beauty Holding Two AG Euribor + 5.50% 12/19/2019 Senior Western Europe Beauty Holding Two AG Euribor + 1.50%;10% PIK 12/12/2020 Mezzanine Western Europe Biomnis 7.00% + 3.375% PIK (steps up to Euribor + 5.00% + 3.375% PIK) 6/30/2017 Senior Western Europe BostonMed Acquisition GmbH Libor (1.25% floor) + 4.75% 8/28/2020 Senior Western Europe CCM Pharma Debtco, Ltd. Libor (1.50% floor) + 6.50% + 4.00% PIK 12/21/2020 Mezzanine Western Europe Dynamic Research Corp. 13.00% 6/30/2017 Mezzanine North America Evergreen ACQC01, L.P. 10.25% 7/11/2022 Mezzanine North America Global Tel*Link Corp. Libor (1.25% floor) + 7.75% 11/23/2020 Second Lien North America Global Tel*Link Corp. Libor (1.25% floor) + 3.75% 12/14/2017 Senior North America Globetrotter Investment & Co S.C.A. Euribor + 4.75% + MLA 0.0018% 7/31/2019 Senior Western Europe H&F Nugent Lux Debtco S.a.r.l Libor (1.00% floor) + 5.75% 8/20/2020 Senior Western Europe H.J. Heinz Co. Libor (1.00% floor) + 2.50% 6/7/2020 Senior North America KACC Acquisition, LLC 12% + 1.00% PIK 6/29/2018 Mezzanine North America Kahuna Bidco Pty, Ltd. BBSY + 5.00% + 3.50% PIK 12/31/2016 Mezzanine Asia - Pacific Kerisper S.A.S Euribor + 3.00% + 3.50% PIK 12/31/2017 Second Lien Western Europe Kinetic Concepts, Inc. Libor (1.00% floor) + 3.50% 5/4/2018 Senior North America Last Mile Funding Corp. 12.00% + 2.50% PIK 6/16/2016 Mezzanine North America Learning Care Group (US) No. 2, Inc. Libor (1.25% floor) + 4.75% 5/8/2019 Senior North America Learning Care Group (US) No. 2, Inc. 15.00% PIK (2x redemption preference) 6/30/2016 Mezzanine North America LTS Group Holdings, LLC Libor (1.00% floor) + 3.50% 4/11/2020 Senior North America Newcastle Coal Infrastructure Group Pty, Ltd. BBSY + 6.50% (steps up to 9.00%) 1/22/2023 Mezzanine Asia - Pacific Panda Temple Power Intermediate Holdings I, LLC Libor + 13.00% (steps up to Libor + 15.00%), PIK only 7/27/2020 Mezzanine North America Sabre Industries, Inc. 12.00% + 2.00% PIK 2/22/2019 Mezzanine North America Securitas Direct Holding AB Euribor + 3.75% + 6.75% PIK 9/2/2019 Mezzanine Western Europe Ship Luxco 3 S.a.r.l. Libor (1.25% floor) + 3.50% 11/30/2019 Senior Western Europe SpeedCast, Ltd. Libor + 4.75% 5/31/2018 Senior Asia - Pacific Sun Products Corp. (The) Libor (1.25% floor) + 4.25% 3/23/2020 Senior North America Surgery Partners Libor (1.25% floor) + 4.75% 4/11/2019 Senior North America Triactor Acquico AB Euribor (2.00% floor) + 7.00%, Euribor (2.00% floor)+ 5.00% PIK 9/29/2017 Mezzanine Western Europe TrustHouse Services Group Libor (1.25% floor) + 4.50% 4/15/2019 Senior North America Universal Services of America, Inc. 12.00% + 2.50% PIK 8/31/2016 Mezzanine North America Total Direct Investments (49.89%) $ Secondary Investments* (35.71%) Geographic Region b Fair Value ** 3i Europartners Vb, L.P. Western Europe $ Abingworth Bioventures V Co-Investment Growth Equity Fund, L.P. c Western Europe Abingworth Bioventures V, L.P. Western Europe Advent International GPE VI, L.P. Western Europe Apax Europe VI - A, L.P. Western Europe Apax Europe VII - B, L.P. c Western Europe Apollo Investment Fund IV, L.P.c North America Apollo Investment Fund VI, L.P. North America Apollo Investment Fund VII, L.P. North America Apollo Overseas Partners (Delaware) VII, L.P. North America Ares Corporate Opportunities Fund III, L.P. North America Bain Capital Fund X, L.P. North America Bain Capital X Co-Investment Fund, L.P. North America Baring Asia Private Equity Fund IV, L.P. Asia - Pacific Blackstone Capital Partners V/F, L.P. North America Blackstone Capital Partners V-S, L.P. North America Candover 2001 Fund UK No. 2, L.P. c Western Europe Candover 2005 Fund, L.P. c Western Europe Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Schedule of Investments – June 30, 2013 (Unaudited)(Continued) Private Equity Investments (continued) Secondary Investments (continued) Geographic Region b Fair Value ** Carlyle Europe Partners II, L.P. Western Europe $ Carlyle Europe Partners III, L.P. Western Europe Carlyle Japan International Partners II, L.P. Asia - Pacific Carlyle Partners IV, L.P. North America Carlyle Partners V, L.P. North America Carlyle Partners V/B, L.P. North America Citigroup Venture Capital International Growth Offshore I, L.P. Asia - Pacific Citigroup Venture Capital International Growth Offshore II, L.P. Asia - Pacific Citigroup Venture International Growth Partnership II, L.P. Asia - Pacific Clayton, Dubilier & Rice Fund VII, L.P. North America Clayton, Dubilier & Rice Fund VIII, L.P. North America CVC Capital Partners Asia Pacific III, L.P. Asia - Pacific CVC European Equity Partners Tandem Fund (A), L.P. Western Europe CVC European Equity Partners V, L.P. Western Europe daVinci Japan Real Estate Partners IV, L.P. c Asia - Pacific Duke Street VI US No. 1, L.P. Western Europe Fourth Cinven Fund, L.P. Western Europe Frazier Healthcare VI, L.P. c North America FS Equity Partners V, L.P. c North America Green Equity Investors Side V, L.P. North America Gryphon Partners 3.5, L.P. c North America Harvest Partners V, L.P. North America Hellman & Friedman Capital Partners VI, L.P. North America H.I.G. Bayside Debt & LBO Fund II, L.P. North America Highstar Capital III Prism Fund, L.P. North America Investcorp Private Equity 2007 Fund, L.P. North America Investcorp Technology Partners III (Cayman), L.P.c North America Irving Place Capital Investors II, L.P. North America Irving Place Capital Partners III, L.P. North America KKR European Fund III, L.P. Western Europe Madison Dearborn Capital Partners V-A and V-B, L.P. North America Madison Dearborn Capital Partners VI-C, L.P. North America MidOcean Partners III, L.P. North America Montagu III, L.P. Western Europe Oak Investment Partners XII, L.P. North America Palladium Equity Partners III, L.P. North America Permira IV Continuing, L.P. 1 Western Europe Providence Equity Partners IV, L.P. North America Providence Equity Partners V, L.P. North America Providence Equity Partners VI, L.P. North America Ripplewood Partners II, L.P. c North America Silver Lake Partners III, L.P. North America Silver Lake Sumeru Fund, L.P. North America SPH GRD Acquisition Partners, LLC c North America Thomas H. Lee Parallel (DT) Fund VI, L.P. c North America Thomas H. Lee Parallel Fund VI, L.P. North America TPG Partners V, L.P. North America TPG Partners VI, L.P. North America Tudor Ventures III, L.P. c North America Warburg Pincus Private Equity IX, L.P. North America Warburg Pincus Private Equity X, L.P. North America Total Secondary Investments (35.71%) $ Partners Group Private Equity (Master Fund), LLC (a Delaware Limited Liability Company) Schedule of Investments – June 30, 2013 (Unaudited)(Continued) Private Equity Investments (continued) Primary Investments* (3.35%) Geographic Region b Fair Value ** Advent International GPE VII-B, L.P. c North America $ Altra Private Equity Fund II, L.P. c South America Ares Corporate Opportunities Fund IV, L.P. c North America Avista Capital Partners II, L.P. North America Avista Capital Partners III, L.P. c North America Baring Asia Private Equity V, L.P. c Asia - Pacific Crescent Mezzanine Partners VIB, L.P. North America EQT VI (No.1), L.P. c Western Europe Genstar Capital Partners VI, L.P. North America Hony Capital Partners V, L.P. c Asia - Pacific KKR North America Fund XI, L.P. c North America Kohlberg TE Investors VII, L.P. North America New Enterprise Associates 14, L.P. c North America Pátria - Brazilian Private Equity Fund IV, L.P. c South America PennantPark Credit Opportunities Fund, L.P. North America Windjammer Senior Equity Fund IV, L.P. c North America Total Primary Investments (3.35%) $ Total Private Equity Investments (Cost $592,479,744) (88.95%) $ Common Stocks (0.00%) Energy (0.00%) Shares Geographic Region b Fair Value Laredo Petroleum Holdings, Inc. c North America $ Total Energy (0.00%) $ Total Common Stocks (Cost $18,800) (0.00%) $ Short-Term Investments (9.98%) U.S. Government Treasury Obligations (9.98%) Principal Fair Value U.S. Treasury Bill, 0.015%, 07/25/2013 d $ U.S. Treasury Bill, 0.025%, 08/15/2013 d U.S. Treasury Bill, 0.043%, 08/29/2013 d U.S. Treasury Bill, 0.045%, 09/12/2013 d Total U.S. Government Treasury Obligations (9.98%) $ Total Short-Term Investments (Cost $74,996,305) (9.98%) $ Total Investments (Cost $667,494,849) (98.93%) Other Assets in Excess of Liabilities (1.07%) Members' Equity (100.00%) $ * Direct private equity investments are private investments directly into the equity or debt of selected operating companies, often together with the managementof the company.Primary investments are investments in newly established private equity partnerships where underlying portfolio companies are not knownas of the time of investment.Secondary investments involve acquiring single or portfolios of assets on the secondary market. ** The Fair Value of any Investment may not necessarily reflect the current or expected future performance of such Investment or the Fair Value of the Master Fund's interest in such Investment.Furthermore, the Fair Value of any Investment has not been calculated, reviewed, verifiedor in any way approved by such Investment or its general partner, manager or sponsor (including any of its affiliates).Please see Note 2.b for furtherdetail regarding the valuation policy of the Master Fund. a Private equity investments are generally issued in private placement transactions and as such are generally restricted as to resale. Total cost and fair value of restricted portfolio funds as of June 30, 2013 was $592,479,744 and $668,419,599, respectively. b Geographic region is based on where a Private Equity Investment is headquartered and may be different from where such Private Equity Investment invests or operates. c Non-income producing. d Each issue shows the rate of the discount at the time of purchase. The Partners Group Private Equity (Master Fund), LLC (the “Master Fund”), in which Partners Group Private Equity (Institutional), LLC invests, may enter forward foreign currency exchange contracts as a way of managing foreign exchange rate risk.The Master Fund may enter into these contracts for the purchase or sale of a specific foreign currency at a fixed price on a future date as a hedge or cross hedge against either specific transactions or portfolio positions.The objective of the Master Fund’s foreign currency hedging transactions is to reduce the risk that the U.S. Dollar value of the Master Fund’s foreign currency denominated investments will decline in value due to changes in foreign currency exchange rates.All forward foreign currency exchange contracts are “marked-to-market” daily at the applicable translation rates resulting in unrealized gains or losses.Realized gains or losses are recorded at the time the forward foreign currency exchange contract is offset by entering into a closing transaction or by the delivery or receipt of the currency.Risk may arise upon entering into these contracts from the potential inability of counterparties to meet the terms of their contracts and from unanticipated movements in the value of a foreign currency relative to the U.S. Dollar. During the period from April 1, 2013 through June 30, 2013, the Master Fund entered into one short forward foreign currency exchange contract.The Master Fund had $1,120,712 in net realized gains, and a $1,716,244 change in net unrealized depreciation on forward foreign currency exchange contracts. At June 30, 2013, the Master Fund had an outstanding short forward foreign currency exchange contract: Contract Amount Settlement Date Currency Buy Sell Value Unrealized Appreciation (Depreciation) Counterparty July 26, 2013 Euro (€) $
